Exhibit 10.1

 

AMENDMENT NO. 3 TO TERM CREDIT AGREEMENT AND AMENDMENT NO. 1 TO COLLATERAL
AGREEMENT

 

THIS AMENDMENT NO. 3 TO TERM CREDIT AGREEMENT AND AMENDMENT NO.1 TO COLLATERAL
AGREEMENT, dated as of June 5, 2020 (this “Agreement”), is entered into by and
among FOSSIL GROUP, INC., a Delaware corporation (the “Borrower”), the Lenders
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent, under
(i) that certain Term Credit Agreement, dated as of September 26, 2019 (as
amended pursuant to that certain Amendment No. 1 to Term Credit Agreement dated
as of February 20, 2020 and that certain Amendment No. 2 to Term Credit
Agreement dated as of May 12, 2020 (“Amendment No. 2”), the “Term Credit
Agreement”), among the Borrower, the Lenders party thereto and the
Administrative Agent and (ii) that certain Guarantee and Collateral Agreement,
dated as of September 26, 2019 (the “Collateral Agreement”), among the Borrower,
the Guarantors party thereto and the Administrative Agent. All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Term Credit Agreement.

 

WHEREAS, Section 9.02 of the Term Credit Agreement, Section 7.02 of the
Collateral Agreement and Section 5(b) of Amendment No. 2 permit certain
amendments of the Term Credit Agreement, the Collateral Agreement and Amendment
No. 2, respectively, with the consent of the Borrower, the Required Lenders and
the Administrative Agent; and

 

WHEREAS, the Borrower, the Lenders party hereto constituting the Required
Lenders and the Administrative Agent desire to amend certain provisions of the
Term Credit Agreement, the Collateral Agreement and Amendment No. 2, as set
forth below.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1. Amendments to the Term Credit Agreement. Effective as of the
Amendment No. 3 Effective Date (as defined in paragraph (a) below), the Term
Credit Agreement shall be amended as follows:

 

(a)            The following defined terms shall be inserted in Section 1.01 of
the Term Credit Agreement in their proper alphabetical order:

 

“Amendment No. 3” means that certain Amendment No. 3 to Term Credit Agreement
and Amendment No. 1 to Collateral Agreement, among the Borrower, the
Administrative Agent and the Lenders party thereto.

 

“Amendment No. 3 Effective Date” means the date on which the conditions set
forth in Section 4 of Amendment No. 3 were satisfied, which date was June [5],
2020.

 

“Prepayment Fee Effective Date” means September [4], 2020.

 

(b)            The defined term “Applicable Prepayment Fee” in Section 1.01 of
the Term Credit Agreement shall be replaced in its entirety with the following:

 

“Applicable Prepayment Fee” means (i) prior to the date that is one year after
the Prepayment Fee Effective Date, 2.00% and (ii) from and after the date that
is one year after the Prepayment Fee Effective Date and prior to the date that
is two years after the Prepayment Fee Effective Date, 1.00%.”

 



 



 

(c)            The defined term “Applicable Rate” in Section 1.01 of the Term
Credit Agreement shall be replaced in its entirety with the following:

 

“Applicable Rate” means, for any day on and after the Amendment No. 3 Effective
Date, (a) with respect to any Term Loan, (i) 8.50% in the case of Eurodollar
Term Loans and (ii) 7.50% in the case of ABR Term Loans, and (b) with respect to
any Extended Term Loans of any Series, the rate per annum specified in the
Extension Agreement establishing the Extended Term Loans of such Series.

 

(d)            The defined term “Collateral and Guarantee Requirement” in
Section 1.01 of the Term Credit Agreement shall be amended by replacing clause
(b) thereof in its entirety with the following:

 

“(b) subject to Sections 5.19 and 5.20, all Equity Interests owned by or on
behalf of any Loan Party shall have been pledged pursuant to, and to the extent
required by, the Collateral Agreement and, in the case of Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
any CFC or CFC Holdco, the Loan Parties shall not be required to pledge more
than 65% of such Equity Interests entitled to vote of any such CFC or CFC Holdco
(other than with respect to Fossil (East) Limited, Fossil (Gibraltar) Ltd.,
Swiss Technology Holding GmbH and Fossil Europe B.V., with respect to which
Persons the Loan Parties shall be required to pledge all Equity Interests owned
by or on behalf of any Loan Party), and the Administrative Agent shall, to the
extent required by the Collateral Agreement, have received certificates or other
instruments representing all such certificated Equity Interests, together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;”

 

(e)            The defined term “Liquidity” in Section 1.01 of the Term Credit
Agreement shall be replaced in its entirety with the following:

 

“Liquidity” means, as of any date of determination, the sum of (a) unrestricted
cash and Cash Equivalents of the Borrower and its Subsidiaries on such date plus
(b) Availability (as defined in the ABL Credit Agreement) as of such date.

 

(f)            Section 2.08(a)(i)  of the Term Credit Agreement shall be
replaced in its entirety with the following:

 

(a)(i) The Borrower shall repay the principal amount of the Term Borrowings on
the dates set forth below in an aggregate amount based on the schedule set forth
in the table below (as such amounts may be adjusted pursuant to paragraph (c) of
this Section).

 



2

 

 



Date  Amount  June 30, 2020  $5,000,000  September 30, 2020  $8,000,000 
December 31, 2020  $10,000,000  March 31, 2021  $10,000,000  June 30, 2021 
$10,000,000  September 30, 2021  $10,000,000  December 31, 2021  $10,000,000 
March 31, 2022  $10,000,000  June 30, 2022  $10,000,000  September 30, 2022 
$10,000,000  December 31, 2022  $10,000,000  March 31, 2023  $10,000,000 
June 30, 2023  $10,000,000  September 30, 2023  $10,000,000  December 31, 2023 
$10,000,000  March 31, 2024  $10,000,000  June 30, 2024  $10,000,000 



 

(g)            Section 2.10(e) of the Term Credit Agreement shall be replaced in
its entirety as follows:

 

“In the event that during the period commencing as of the Amendment No. 3
Effective Date and ending on the two year anniversary of the Prepayment Fee
Effective Date (x) the Borrower prepays any Term Loan with the proceeds of any
other financing, including any issuance of Equity Interests, or effects any
conversion of any Term Loan into any new or replacement tranche of term loans,
(y) any Lender is required to assign its Loan pursuant to
Section 2.17(b)(iii) or (z) the Borrower makes any payment in respect of any
Term Loan following acceleration of any Term Loans or after the Term Loans have
otherwise become due prior to their Maturity Date, in each case of this clause
(z) in respect of and during the existence of an Event of Default, then, in each
case the Borrower shall pay such Lender a fee equal to the Applicable Prepayment
Fee with respect to the principal amount of such Lender’s Loan so prepaid or
required to be assigned; provided that no Applicable Prepayment Fee shall be due
or payable in connection with any event described in clause (x) above if such
event occurs prior to the Prepayment Fee Effective Date unless such event occurs
in connection with a transaction or series of transactions that would, if
consummated, result in a Change in Control. Without limiting the generality of
the foregoing clause (z), it is understood and agreed that if the Term Loans are
accelerated or otherwise become due prior to their Maturity Date, in each case,
in respect of and during the existence of an Event of Default (including upon
the occurrence of a bankruptcy or insolvency event (including the acceleration
of claims by operation of law)), the Applicable Prepayment Fee with respect to a
voluntary prepayment of the Term Loans will also be due and payable on the date
of such acceleration or such other prior due date as though the Term Loans were
voluntarily prepaid as of such date and shall constitute part of the Secured
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s loss as a result thereof. Any premium
payable above shall be presumed to be the liquidated damages sustained by each
Lender and the Borrower agrees that it is reasonable under the circumstances
currently existing. THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT
MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT FEE IN CONNECTION
WITH ANY SUCH ACCELERATION. The Borrower expressly agrees (to the fullest extent
it may lawfully do so) that: (A) the Applicable Prepayment Fee is reasonable and
is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (B) the Applicable Prepayment Fee shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (C) there has been a course of conduct between the Lenders and the
Borrower giving specific consideration in this transaction for such agreement to
pay the Applicable Prepayment Fee; and (D) the Borrower shall be estopped
hereafter from claiming differently than as agreed to in this paragraph.”

 

3

 

 

(h)            Section 5.20 of the Term Credit Agreement shall be replaced in
its entirety with the following:

 

“Section 5.20.    Amendment No. 3 Post-Closing Requirement. The Borrower shall
deliver, within 60 days after the Amendment No. 3 Effective Date, the additional
pledges of Equity Interests arising out of the amendment to clause (b) of the
definition of the term “Collateral and Guarantee Requirement” implemented by
Amendment No. 3.”

 

(i)            Section 6.08(a)(vi) shall be replaced in its entirety with the
following:

 

“(vi) [reserved]”

 

(j)            Section 6.13 of the Term Credit Agreement shall be replaced in
its entirety with the following:

 

“Section 6.13.     Total Leverage Ratio. Commencing with the Fiscal Quarter
ending January 1, 2022, the Borrower will not permit the Total Leverage Ratio as
of the last day of each Fiscal Quarter to be greater than 1.50 to 1.00. For the
avoidance of doubt, this Section 6.13 shall not apply with respect to any Fiscal
Quarter ending in Fiscal Year 2020 or Fiscal Year 2021, other than the Fiscal
Quarter ending January 1, 2022.”

 

(k)            Section 6.14 of the Term Credit Agreement shall be replaced in
its entirety with the following:

 

Section 6.14.       Minimum Liquidity. From and after the Amendment No. 3
Effective Date, the Borrower will not permit Liquidity as of the last day of
each Fiscal Month (commencing with the Fiscal Month ending June 30, 2020) to be
less than the amount set forth in the table below for such Fiscal Month.

 

Last Day of Fiscal Month  Minimum Liquidity  July 4, 2020  $125,000,0000 
August 1, 2020  $125,000,0000  August 29, 2020  $125,000,0000  October 3, 2020 
$125,000,0000  October 31, 2020  $125,000,0000  November 28, 2020 
$125,000,0000  January 2, 2021  $150,000,000  thereafter  $150,000,000 

 

4

 



 

(l)            A new Section 6.15 of the Term Credit Agreement shall be inserted
as follows:

 

Section 6.15.      Minimum Consolidated EBITDA. The Borrower will not permit
Consolidated EBITDA for any period set forth in the table below to be more
negative than the amount set forth for such period in the table below. For the
avoidance of doubt, this Section 6.15 shall not apply during any period not
specifically set forth in the table below.

 

Period  Minimum Consolidated EBITDA  Fiscal Quarter ending April 3, 2021   -$  
 75,000,000  Two Fiscal Quarter period ending July 3, 2021   -$    65,000,000 
Three Fiscal Quarter period ending October 2, 2021   -$    30,000,000 

 

 

(m)           A new Section 6.16 of the Term Credit Agreement shall be inserted
as follows:

 

Section 6.16.      Maximum Consolidated Capital Expenditures. The Borrower will
not, and will not permit any of its Subsidiaries to, make or incur Consolidated
Capital Expenditures in any Fiscal Year in an aggregate amount for the Borrower
and its Subsidiaries in excess of the amount set forth in the table below for
such Fiscal Year:

 

Last Day of Fiscal Year  Maximum Consolidated Capital Expenditures  January 2,
2021  $10,000,000  January 1, 2022  $20,000,000  December 31, 2022  $25,000,000 
thereafter  $25,000,000 

 

(n)            Article VII(d) shall be replaced in its entirety with the
following:

 

“the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to the existence of
the Borrower), 5.11, 5.20 or in Article VI;”

 

Section 2. Amendments to the Collateral Agreement. Effective as of the Amendment
No. 3 Effective Date, the Collateral Agreement shall be amended as follows:

 

(a)            Section 3.01 of the Collateral Agreement shall be amended by
replacing clause (a) thereof in its entirety with:

 

“(a)(i) the shares of capital stock and other Equity Interests now owned or at
any time hereafter acquired by such Grantor, including those set forth opposite
the name of such Grantor on Schedule 8(a) or (b) to the Perfection Certificate,
and (ii) all certificates and any other instruments representing all such Equity
Interests (collectively, the “Pledged Equity Interests”), provided that the
Pledged Equity Interests shall not include (A) Equity Interests in any Person
other than wholly-owned Subsidiaries to the extent not permitted by the terms of
such Person’s organizational or joint venture documents (for so long as such
Person remains a non-wholly owned Subsidiary) and (B) any Equity Interests in a
Foreign Subsidiary or CFC Holdco other than those required to be pledged
pursuant to clause (b) of the definition of the term “Collateral and Guarantee
Requirement” as defined in the Credit Agreement (the interests so excluded under
clauses (A) and (B) above being collectively referred to herein as the “Excluded
Equity Interests”)”

 



5

 



 

(b)            The table of Pledged Equity Interests attached as Schedule II to
the Collateral Agreement is hereby replaced in its entirety with the table
attached as Annex A to this Agreement.

 

Section 3. Amendment to Amendment No. 2. Effective as of the Amendment No. 3
Effective Date, (i) Section 4(a) of Amendment No. 2 shall be deleted and
replaced with the words “[Intentionally Deleted]” and (ii) the Borrower shall
not be subject to the requirements set forth in such Section 4(a). For the
avoidance of doubt, the deletion of Section 4(a) of Amendment No. 2 shall not
release the Borrower of its obligation to deliver with the delivery of the
financial statements for the fiscal quarter ended April 4, 2020, a Compliance
Certificate in accordance with the terms and conditions set forth in
Section 5.01(c) of the Term Credit Agreement.

 

Section 4. Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders that, after giving effect
to this Agreement and the amendments set forth herein:

 

(a)            the representations and warranties set forth in Article III of
the Term Credit Agreement, and in each of the other Loan Documents, are true and
complete in all material respects on the date hereof as if made on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, such representation or warranty shall be
true and correct in all material respects as of such specific date), and as if
each reference in such Article III to “this Agreement” included reference to
this Agreement (it being agreed that it shall be deemed to be an Event of
Default under the Credit Agreement if any of the foregoing representations and
warranties shall prove to have been materially incorrect when made); and

 

(b)            no Default or Event of Default has occurred and is continuing as
of the date hereof.

 

Section 5. Effectiveness of Amendments. The amendments set forth in Sections 2,
3 and 4 of this Agreement shall become effective upon satisfaction of the
following conditions:

 

(a)            The Borrower, the Administrative Agent and Lenders collectively
constituting the Required Lenders shall have executed and delivered a
counterpart of this Agreement (by electronic transmission or otherwise) to the
Administrative Agent;

 

(b)            The Borrower shall have paid all fees and expenses (including
expenses of counsel) due and payable on or before the Amendment No. 3 Effective
Date; and

 

(c)            The Borrower shall have made a prepayment of the Term Loans in an
aggregate principal amount equal to $15,000,000 to be paid to the Term Loan
Lenders on a pro rata basis.

 

Section 6. Counterparts; Entire Agreement; Amendment, Modification and Waiver.

 

(a)            This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

 



6

 

 

(b)            After the Amendment No. 3 Effective Date, this Agreement may not
be amended, modified or waived except in accordance with Section 9.02 of the
Term Credit Agreement, Section 7.02 of the Collateral Agreement or
Section 5(b) of Amendment No. 2, as applicable.

 

Section 7. Applicable Law; Waiver of Jury Trial, Etc. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. THE PROVISIONS OF SECTIONS
9.09(c) THROUGH (e) AND 9.10 OF THE TERM CREDIT AGREEMENT SHALL APPLY TO THIS
AGREEMENT MUTATIS MUTANDIS.

 

Section 8. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 9. Effect of Agreement. Except as expressly set forth herein, this
Agreement (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any party under the
Term Credit Agreement or any other Loan Document, and (b) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Term Credit Agreement or any other
provision of either such agreement or any other Loan Document or be construed as
a novation thereof, or serve to effect a novation of the obligations outstanding
under the Term Credit Agreement or instruments guaranteeing or securing the
same, which shall remain and continue in full force and effect. Each and every
term, condition, obligation, covenant and agreement contained in the Term Credit
Agreement as amended hereby, or any other Loan Document as amended hereby, is
hereby ratified and re-affirmed in all respects and shall continue in full force
and effect. This Agreement shall constitute a Loan Document for purposes of the
Term Credit Agreement and, from and after the Amendment No. 3 Effective Date,
(i) all references to the Term Credit Agreement in any Loan Document and all
references in the Term Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Term Credit Agreement, shall,
unless expressly provided otherwise, refer to the Term Credit Agreement as
amended and supplemented by this Agreement, (ii) all references to the
Collateral Agreement in any Loan Document and all references in the Collateral
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Collateral Agreement, shall, unless expressly provided
otherwise, refer to the Collateral Agreement as amended and supplemented by this
Agreement and (iii) all references to Amendment No. 2 in any Loan Document and
all references in Amendment No. 2 to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to Amendment No. 2, shall, unless expressly
provided otherwise, refer to Amendment No. 2 as amended and supplemented by this
Agreement.

 

[Remainder of Page Left Intentionally Blank]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  FOSSIL GROUP, INC.,   as the Borrower         By: /s/ Jeffrey N. Boyer    
Name: Jeffrey N. Boyer     Title: Chief Operating Officer, Chief Financial      
Officer and Treasurer

 





 



 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent       By: /s/ Ajay Gupta
  Name: Ajay Gupta   Title: Vice President

 



 

 

  HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD, as Lender       By: HG VORA
CAPITAL MANAGEMENT, LLC, as investment advisor       By: /s/ Gary Moross   Name:
Gary Moross   Title: Partner

 



 

 

  AT INVESTMENTS LLC, as a Lender       By: HG VORA OPPORTUNISTIC CAPITAL MASTER
FUND LP, its Managing Member       By: HG VORA CAPITAL MANAGEMENT, LLC, its
Investment Manager           By: /s/ Gary Moross   Name: Gary Moross   Title:
Partner

 



 

 

  BRYANT PARK FUNDING ULC, as a Lender       By: /s/ Mobasharul Islam   Name:
Mobasharul Islam   Title: Authorized Signatory

 



 

 

  GEM 1 LOAN FUNDING LLC, as a Lender       By: /s/ Morgan Land   Name: Morgan
Land   Title: Attorney-in-Fact

 



 

 

  BEACHHEAD CREDIT OPPORTUNITIES LLC, as a Lender       By: /s/ Christine
Woodhouse   Name: Christine Woodhouse   Title: General Counsel

 



 

 

  CHILTERN HOLDINGS LIMITED, as a Lender       By: HG VORA CAPITAL MANAGEMENT,
LLC, investment adviser       By: /s/ Philip M. Garthe   Name: Philip M. Garthe
  Title: Chief Operating Officer

 





 



 

Annex A

 

Pledged Equity Interests

 

Loan Party  Issuer  Type of
Organization  Number of
Shares
Owned  Total Shares
Outstanding  Percentage of
Interest
Pledged  Certificate
No. (if
uncertificated,
please indicate
so)                                                                           
                                                                               
                        

 





 